Order entered May 7, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00081-CR
                                      No. 05-15-00126-CR

                             DEJUAN GEIL HOLLIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F13-51945-U, F-13-52021-U

                                           ORDER
       The Court GRANTS appellant’s May 6, 2015 motion to consolidate the appeals only to

the extent that the appeals are treated as companion cases and will be submitted together.



                                                      /s/   ADA BROWN
                                                            JUSTICE